Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claim 12 is objected to because of the following informalities:  the limitation “a compressor coupled a second power regulator coupled to the engine via” should read “a compressor couple to a second power regulator coupled to the engine”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5, 12 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  In claim 5, the limitation “a priority load controller . 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 12-14, 16-20, 24 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 12 recites the limitation "one or more power regulators" in lines 9-10.  There is insufficient antecedent basis for this limitation in the claim.
In claim 23, the limitation “wherein the welding generator is coupled to the engine by a first shaft and the air compressor is coupled to the engine by a second shaft” is unclear because based on the limitations of claim 5, the generator and the air compressor are alternatives of loads, therefore, how come claim 5 requires both the generator and the air compressor?

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 5-10, 21 and 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 8,653,415 in view of Qi (US 2006/0284604).
Regarding claim 5:
U.S. Patent No.:  8,653,415
Instant Application No.: 14/182,137
3.  A system, comprising: a priority load controller configured to adjust 
various loads on an engine, a welding generator coupled to the engine, or an air compressor coupled to the engine, or a combination thereof, in a portable welding unit in response to sensor feedback and a priority control scheme; 
control a plurality of power regulators to adjust 
an amount of mechanical power available to one or more various loads to consume from a mechanical power output from an engine in response to sensor feedback and a priority control 

control a governor to regulate a speed of the engine based on the priority control scheme, the priority control scheme comprising a sequence of load changing steps or load reduction steps;

compare a total demand for power of the one or more various loads with available power from the engine;

identify that an overload condition exists based on the comparison, the overload condition being based on an amount of power demanded in excess of the available power; and control the plurality of power regulators to reduce or remove the mechanical power available from the mechanical power output transmitted to the one or more of the various loads from the engine according to the categorization of the overload condition and the priority control scheme.


Regarding claim 5, Patent No. 8,653,415 teaches all the elements of the claim invention as set forth above, except for, wherein the priority load controller is configured to control a plurality of power regulators to adjust an amount of mechanical power available to one or more various loads to consume from a mechanical power output from an engine in response to sensor feedback and a priority control scheme; wherein 
Qi teaches a system (Fig. 2) wherein the priority load controller (20, 38, 34 and controller not shown in prime mover 19 (p.0030)) is configured to control the power regulator (20) to adjust an amount of mechanical power available to one or more various loads (14, 16, 18) to consume from a mechanical power output from an engine in response to sensor feedback and a priority control scheme (p.0029; p.0019; p.0024-0028; p.0030-0032); wherein the priority control scheme comprising a sequence of load changing steps or load reduction steps (p.0024-0032); compare a total demand for power of the one or more various loads with available power from the engine (abstract; p.0007; p.0016-0017; p.0019; p.0024-0032); identify that an overload condition exists based on the comparison, the overload condition being based on an amount of power demanded in excess of the available power (p.0024-0031); and control the power regulator to reduce or remove the mechanical power available from the mechanical power output transmitted to the one or more of the various loads from the engine according to the categorization of the overload condition and the priority control scheme (p.0027-0029; abstract; p.0024-0026; p.0030-0032).

It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide a plurality of power generators, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. 
Regarding claim 6, U.S. Patent No. 8,653,415 and Qi combined teach the system as set forth above, wherein the priority control scheme comprises a sequence of load changing steps including a change in battery charger power, a change in air compressor power, a change in welding generator power, a change in AC generator power, or a combination thereof (Qi; p.0015-0017; p.0024-0032).

Regarding claim 8, U.S. Patent No. 8,653,415 and Qi combined teach the system as set forth above, wherein the priority control scheme comprises a sequence of load reduction steps including a reduction in battery charger power, a reduction in air compressor power, a reduction in welding generator power, a reduction in AC generator power, or a combination thereof (Qi; abstract; p.0007; p.0016-0017; p.0019; p.0024-0032).
Regarding claim 9, U.S. Patent No. 8,653,415 and Qi combined teach the system as set forth above, wherein the priority load controller is configured to adjust the one or more various loads based on feedback comprising an engine speed, an engine output, an engine temperature, an electrical output of the welding generator, an air output of the air compressor, or a combination thereof (Qi; p.0016-0019).
Regarding claim 10, U.S. Patent No. 8,653,415 and Qi combined teach the system as set forth above, wherein the priority load controller is configured to output a control signal to operate a power limiting device in response to the priority control scheme (Qi; abstract; p.00007; p.0016-0017; p.0019; p.0024-0032).
Regarding claim 21, U.S. Patent No. 8,653,415, Qi and Silvestro combined teach the system as set forth above, wherein the one or more various loads further include a liquid pump (Silvestro; abstract; p.0019; p.0021), wherein the priority load controller is further configured to reduce or remove power provided to the liquid pump from the 
Regarding claim 22, U.S. Patent No. 8,653,415, Qi and Silvestro combined teach the system as set forth above, wherein the one or more various loads receives the power output via a respective dedicated power regulator of the one or more power regulators (as shown in Fig. 2), each of the dedicated power regulators is configured to reduce or remove power output available to the one or more of the various loads from the power output from the engine in response to command signals from the priority load controller (Qi; abstract; p.00007; p.0016-0017; p.0019; p.0024-0032).
U.S. Patent No. 8,653,415, Qi and Silvestro combined fail to disclose wherein each of the one or more various loads receives power via a dedicated power regulator.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide a dedicated power regulator for each of the one or more various loads, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. 
Regarding claim 23, U.S. Patent No. 8,653,415, Qi and Silvestro combined teach the system as set forth above, wherein the welding generator is coupled to the engine by a first shaft and the air compressor is coupled to the engine by a second shaft, the engine, the welding generator, or the air compressor being housed in a portable welding unit (Silvestro; as shown in Fig. 1-4 and 7).
Claims 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 8,653,415 and Qi as set forth above and further in view of Silvestro (US 2006/0027547).
Regarding claim 11, U.S. Patent No. 8,653,415 and Qi combined teach all the elements of the claimed invention as set forth above, except for, wherein the power limiting device comprises a relay, a clutch, or a combination thereof.
Silvestro teaches a system (Fig. 2) including a power limiting device comprising a relay, a clutch, or a combination thereof (p.0051; p.0053).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was made to have modified the system of U.S. Patent No. 8,653,415 and Qi, with Silvestro, by providing a power limiting device comprising a clutch, as disclosed by Silvestro, for the advantages of controlling the engine speed.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 5-11 and 21-23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Silvestro (US 2006/0027547) in view of Brown (US 1,991,078) and further in view of Qi (2006/0284604).
Regarding claim 5, Silvestro teaches a system (Fig. 2), comprising a priority load controller (330, 340) configured to adjust one or more various loads on an engine (180) 
Silvestro fails to disclose wherein the priority load controller is configured to control a plurality of power regulators to adjust an amount of mechanical power available to one or more various loads to consume from a mechanical power output from an engine in response to sensor feedback and a priority control scheme; control a governor to regulate a speed of the engine based on the priority control scheme, the priority control scheme comprising a sequence of load changing steps or load reduction steps; identify that an overload condition exists based on the comparison, the overload condition being based on an amount of power demanded in excess of the available power, and control the plurality of regulators to reduce or remove the mechanical power available from the mechanical power output transmitted to the one or more of the various loads from the engine according to the categorization of the overload condition and the priority control scheme.
 Brown teaches a speed control apparatus wherein the controller (42) is configured to control a governor (34) to regulate speed of the engine (page 1, right column, lines 3-18).

Silvestro and Brown combined fail to disclose wherein the priority load controller is configured to control a plurality of regulators to adjust an amount of mechanical power available to one or more various loads to consume from a mechanical power output from an engine in response to sensor feedback and a priority control scheme; wherein the priority control scheme comprising a sequence of load changing steps or load reduction steps; identify that an overload condition exists based on the comparison, the overload condition being based on an amount of power demanded in excess of the available power, and control the plurality of regulators to reduce or remove the mechanical power available from the mechanical power output transmitted to the one or more of the various loads from the engine according to the categorization of the overload condition and the priority control scheme.
Qi teaches a system (Fig. 2) comprising a priority load controller (20, 38, 34 and controller not shown in prime mover 19 (p.0030)) configured to control the power regulator (20) to adjust an amount of mechanical power available to one or more various loads (14, 16, 18) to consume from a mechanical power output from an engine in response to sensor feedback and a priority control scheme (p.0029; p.0019; p.0024-0028; p.0030-0032); wherein the priority control scheme comprising a sequence of load 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was made to have modified the priority control scheme of Silvestro and Brown, with Qi, by controlling the power regulator to adjust an amount of mechanical power available to one or more various loads to consume from a mechanical power output from an engine in response to sensor feedback and a priority control scheme; providing a sequence of load changing steps or load reduction steps; identifying that an overload condition exists based on the comparison, the overload condition being based on an amount of power demanded in excess of the available power, and controlling the power regulator to reduce or remove the mechanical power available from the mechanical power output transmitted to the one or more of the various loads from the engine according to the categorization of the overload condition and the priority control scheme, for the advantages of avoiding damaging the engine, loads or other components of the system.
St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. 
Regarding claim 6, Silvestro, Brown and Qi combined teach the system as set forth above, wherein the priority control scheme comprises a sequence of load changing steps including a change in battery charger power, a change in air compressor power, a change in welding generator power, a change in AC generator power, or a combination thereof (Qi, p.0015-0017; p.0024-0032; Silvestro, p.0013-0014; p.0053).
Regarding claim 7,  Silvestro, Brown and Qi combined teach the system as set forth above, wherein the priority control scheme comprises a priority of loads including an AC generator power, a welding generator power, an air compressor power, a battery charger power, or a combination thereof (Qi, p.0024-0032; Fig. 2; Silvestro, p.0013-0014; p.0053).
Regarding claim 8, Silvestro, Brown and Qi combined teach the system as set forth above, wherein the priority control scheme comprises a sequence of load reduction steps including a reduction in battery charger power, a reduction in air compressor power, a reduction in welding generator power, a reduction in AC generator power, or a combination thereof (Qi, abstract; p.0007; p.0016-0017; p.0019; p.0024-0032; Silvestro, p.0013-0014; p.0053).
Regarding claim 9, Silvestro, Brown and Qi combined teach the system as set forth above, wherein the priority load controller is configured to adjust the one or more various loads based on feedback comprising an engine speed, an engine output, an 
Regarding claim 10, Silvestro, Brown and Qi combined teach the system as set forth above, wherein the priority load controller is configured to output a control signal to operate a power limiting device in response to the priority control scheme (Qi, abstract; p.00007; p.0016-0017; p.0019; p.0024-0032; Silvestro, p.0014; p.0053).
Regarding claim 11, Silvestro, Brown and Qi combined teach the system as set forth above, wherein the power limiting device comprises a relay, a clutch, or a combination thereof (Silvestro; p.0051; p.0053).
Regarding claim 21, Silvestro, Brown and Qi combined teach the system as set forth above, wherein the one or more various loads further include a liquid pump (Silvestro; abstract; p.0019; p.0021), wherein the priority load controller is further configured to reduce or remove power provided to a liquid pump from the engine according to the categorization of the overload condition and the priority control scheme (Qi; abstract; p.00007; p.0016-0017; p.0019; p.0024-0031).
Regarding claim 22, Silvestro, Brown and Qi combined teach the system as set forth above, wherein the one or more various loads receives the power output via a respective dedicated power regulator of the one or more power regulators (as shown in Fig. 2), each of the dedicated power regulators is configured to reduce or remove power output available to the one or more of the various loads from the power output from the engine in response to command signals from the priority load controller (Qi; abstract; p.00007; p.0016-0017; p.0019; p.0024-0032).

It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide a dedicated power regulator for each of the various loads, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. 
Regarding claim 23, Silvestro, Brown and Qi combined teach the system as set forth above, wherein the welding generator is coupled to the engine by a first shaft and the air compressor is coupled to the engine by a second shaft, the engine, the welding generator, or the air compressor being housed in a portable welding unit (Silvestro; as shown in Fig. 1-4 and 7).

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  allowable subject matter is indicated for claims 12-14, 16-20, 24 and 25 because the prior art of record does not show or fairly suggest a system comprising a portable unit comprising a generator coupled to a first power regulator coupled to the engine, and a compressor coupled to a second power regulator coupled to the engine, as recited in claim 12.

Response to Arguments
Applicant's arguments filed 10/04/2021 have been fully considered but they are not persuasive. Regarding claim 5, Applicant argues that “The Office Action, however does not explain how controllers 330/340 are a “priority load controller” in the context of the specification and claims. Instead, the Office Action points to paragraphs 14, 51, 53, and 54 of Silvestro, but there is no explanation as to how in any sense controllers 330/340 constitute a “priority load controller.” Similarly, there is no explanation in the Office Action as to how Silvestro discloses a “priority load scheme” (which comprises “a sequence of load changing steps or load reduction steps”).” on remarks page 10, lines 10-16.  In response to Applicant’s arguments, Silvestro teaches a system (Fig. 2), comprising a priority load controller (330, 340) configured to adjust one or more various loads on an engine (180) in response to sensor feedback and a priority control scheme (p.0014; p.0053), wherein the one or more various loads include a welding generator (230) coupled to the engine and configured to generate a welding power (p.0014), or an air compressor (280) coupled to the engine, the engine, the welding generator, or the air compressor being housed in a portable welding unit (as shown in Fig. 1-4), wherein the priority load controller is configured to compare a total demand for power of the one or more various loads with available power from the engine (p.0014; p.0051; p.0053-0054).
Applicant also argues that “The Office Action points to no evidence that Brown describes a “priority load controller” in any sense. The Office Action identifies Brown’s “speed controller 42” for this recitation but does not explain why it is a “priority load controller.” Nor does the Office Action explain how Brown discloses a “priority control 
Applicant further argues that “Qi is limited to a discussion of “intelligent loads” for controlling electrical input to the loads, which are incapable of control in accordance with a priority control scheme, and therefore fails to disclose or suggest the system of amended claim 1. In particular, Qi describes a system that simply identifies power output. Each load makes an individual determination as to when to draw power. There is no prioritization of loads. Each load receives the same output data and determines whether to scale down based simply on desired load operation of each individual load, not based on a priority control scheme in contrast to the claimed system… Each intelligent load self regulates. There is no teaching in Qi as to identifying an overload condition or controlling “the one or more power regulators to reduce or remove the .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBA T ROSARIO-APONTE whose telephone number is (571)272-9325. The examiner can normally be reached M to F; 8am-5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALBA T ROSARIO-APONTE/Examiner, Art Unit 3761                                                                                                                                                                                                        12/02/2021

/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761